  Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 1 of 6 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

NANCY MAYNARD,

                 Plaintiff,

vs.                                                  CASE NO.:

TRICOUNTY PHYSICIANS, LLC, a
Florida Limited Liability Company,

                 Defendant.                      /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, NANCY MAYNARD, by and through the undersigned attorney, sues the

Defendant, TRICOUNTY PHYSICIANS, LLC, a Florida Limited Liability Company, and alleges:

       1.      Plaintiff, NANCY MAYNARD, was an employee of Defendant and brings this

action for unpaid overtime compensation , liquidated damages, and all other applicable relief under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                        General Allegations

       2.      Plaintiff, NANCY MAYNARD, was an employee who worked at Defendant’s

property within the last three years in Sumter County, Florida.

       3.      Plaintiff, NANCY MAYNARD, worked for Defendants as an hourly paid employee

at an hourly rate of $15.00 per hour.

       4.      Plaintiff, NANCY MAYNARD, worked as a Billing Analyst for Defendant.

       5.      At all times material to this cause of action, Plaintiff, NANCY MAYNARD, was a

non-exempt employee and therefore entitled to overtime wages for any and all overtime hours

worked.

       6.      Defendant, TRICOUNTY PHYSICIANS, LLC, is a Florida Limited Liability
  Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 2 of 6 PageID 2



Corporation that operates and conducts business in Sumter County, Florida and is therefore, within

the jurisdiction of this Court.

        7.      Defendant, TRICOUNTY PHYSICIANS, LLC, operates and conducts business at

1507 Buenos Aires Blvd., The Villages, Florida 32159.

        8.      Defendant, TRICOUNTY PHYSICIANS, LLC, operates as a healthcare facility

providing services in internal medicine, blood pressure monitoring, I.V. therapy, hormone therapy,

anti-aging, sexual wellness, and minor surgery. See www.VillaHealthCenter.com/clinical/

        9.      This action is brought under the FLSA, to recover from Defendant, overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs.

        10.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

        11.     During Plaintiff’s employment with the Defendant, Defendant, TRICOUNTY

PHYSICIANS, LLC, earned more than $500,000.00 per year in gross sales.

        12.     Defendant, TRICOUNTY PHYSICIANS, LLC, employed approximately forty (40)

employees and paid these employees plus earned a profit from their business.

        13.     During Plaintiff’s employment, Defendant, TRICOUNTY PHYSICIANS, LLC,

employed at least two employees who handled goods, materials and supplies which travelled in

interstate commerce such as medical gloves, Botox products, biohazard trash bags,

needles/syringes, cotton swabs, bandaids, and other tools/materials used to run the business.

        14.     Therefore, at all material times relevant to this action, Defendant, TRICOUNTY

PHYSICIANS, LLC, was an enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r)

and 203(s).

        15.     Additionally, Plaintiff, NANCY MAYNARD, is individually covered under the

FLSA.
  Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 3 of 6 PageID 3



                                         FLSA Violations

        16.    At all times relevant to this action, Defendant failed to comply with the FLSA

because Plaintiff performed services for Defendant for which no provisions were made by

Defendant to properly pay Plaintiff for all overtime hours worked.

        17.    During her employment with Defendant, Plaintiff was not paid time and one-half her

regular rate of pay for all hours worked in excess of forty (40) per work week during one or more

work weeks.

        18.    Specifically, Defendant had a scheme and practice of splitting Plaintiff’s hours

between two business entities in an effort to avoid paying full overtime wages.

        19.    Defendant carried out this practice by requiring Plaintiff to clock in with TriCounty

Physicians, LLC but then clock out once she was close to or over forty (40) hours for the week.

Plaintiff would then be required to immediately clock back in under another business entity, Raquel

Bautista Bookkeeping and Allied Services, LLC d/b/a Business Helpline (“Business Helpline”), and

continue performing the same work.

        20.    Plaintiff’s overtime hours worked with Business Helpline were disguised and

recorded under the name “Raquel Bautista”, the name of Defendant’s office manager and registered

agent of Business Helpline.

        21.    Despite recording the hours under the name “Raquel Bautista”, Defendant

compensated Plaintiff for the same hours recorded under “Raquel Bautista” at Plaintiff’s regular

rate.

        22.    For example, during the two week pay period 5/8/2017 through 5/21/2017, Plaintiff

worked 86.35 hours for the Defendant. Plaintiff received a paycheck totaling $1,342.88 for those

hours worked.1 See Exhibit A

        23.    However, during the same two week pay period, 5/8/2017 through 5/21/2017,
    Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 4 of 6 PageID 4



Plaintiff also worked 36.12 hours logged under Business Helpline and disguised under the name

Raquel Bautista. See Exhibit B

           24.     The 36.12 hours worked and logged under Business Helpline was solely for and to

the benefit of Defendant.

           25.     Plaintiff then received a second paycheck totaling $470.60 for the 36.20 hours

worked described in paragraphs 23 & 24.2 See Exhibit C

           26.     Plaintiff’s hours logged under Business Helpline were recorded and disguised under

the name “Raquel Bautista”.

           27.     Despite clocking in under Business Helpline, Plaintiff performed the same job duties

as she did for Defendant.

           28.     Plaintiff performed her duties as a Billing Analyst at the same computer for both

Defendant and Business Helpline.

           29.     At all times material to this cause of action, Plaintiff’s work as a Billing Analyst was

for the benefit of Defendant.

           30.     Defendant carried out the above described practice throughout Plaintiff’s

employment for the sole purpose of avoiding overtime labor costs.

           31.     Plaintiff is entitled to the half-time premium for all hours worked in excess of forty

(40) per week.

           32.     Based upon these above policies, Defendant has violated the FLSA by failing to pay

complete overtime pay.

           33.     Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendants.




1
    80 Regular Hours x $15.00 = $1,200.00 plus 6.35 Overtime Hours x $15.00 x 1.5 = $142.88. Total = $1,342.88
    Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 5 of 6 PageID 5



                    COUNT I - RECOVERY OF OVERTIME COMPENSATION

          34.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

33 above as though stated fully herein.

          35.      Plaintiff is/was entitled to be paid time and one-half her regular rate of pay for each

hour worked in excess of forty (40) per work week.

          36.      During her employment with Defendant, Plaintiff worked overtime hours but was

not paid time and one-half compensation for same.

          37.      Plaintiff was paid her regular rate for almost all overtime hours worked regardless of

how many overtime hours were worked in the workweek.

          38.      Defendants have failed to provide accurate overtime compensation for numerous

pay periods.

          39.      Defendant did not have a good faith basis for their decision not to pay Plaintiff full

overtime compensation.

          40.      As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

Plaintiff time and one-half her regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work week, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

          41.      As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

          42.      Plaintiff demands a trial by jury.

          WHEREFORE, Plaintiff, NANCY MAYNARD demands judgment against Defendant for

unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs incurred in

this action, declaratory relief, and any and all further relief that this Court determines to be just and

appropriate.

2
    36.20 Hours x $13.00 = $470.60
Case 5:20-cv-00039-JSM-PRL Document 1 Filed 01/30/20 Page 6 of 6 PageID 6



    Dated this 30th day of January, 2020




                                           /S/MATTHEW R. GUNTER
                                           Matthew R. Gunter, Esq.
                                           FBN 0077459
                                           Morgan & Morgan, P.A.
                                           20 N. Orange Ave., 16th Floor
                                           P.O. Box 4979
                                           Orlando, FL 32802-4979
                                           Telephone:     (407) 420-1414
                                           Facsimile:     (407) 867-4791
                                           Email: mgunter@forthepeople.com
                                           Attorneys for Plaintiff
